DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-2, 5-9 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/12/2022. Thus, the following action is properly made final.  
Claim Objections
Claim 1, 6 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 recites “40wt% of phenol and 60wt% of tetrachloroethane”. However, the specification discloses 60/40 by weight of phenol/tetrachloroethane.
Claim Rejections - 35 USC § 102
Claim(s) 1, 5-6, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhfuss et al (US 4,459,400).
Kuhfuss discloses a polyesteramide comprises 80mol% of a diamine component of piperazine, 20 mol% of a diol component of 1,4-cyclohexanedimethanol, and 100 mol% of a diacid component of azelaic acid (col 4, line). The Tg of the polymer is 28°C, the intrinsic viscosity is 1.14 dL/g.  
Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veazey et al (US 4,485,233).
Veazey discloses a polyesteramide comprises 51mol% of a diamine component of 4,4-diaminodicyclohexylmethane, 49 mol% of a diol component of 1,4-cyclohexanedimethanol, and 49 mol% of a diacid component of azelaic acid (table, example 3).  
Claim Rejections - 35 USC § 103
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhfuss et al (US 4,459,400) in view of Timmermann et al (US 5,644,020).
Kuhfuss teaches the limitation of claim 1, as discussed above. Kuhfuss further teaches the polyesteramide can be used for extrusion blow molding (1:56-2:15). 
Kuhfuss does not teach a branching agent like claimed.
However, Timmermann discloses a polyesteramide and teaches containing 0.1-5 wt% of a branching agent such as glycerol to increase the fusion viscosity of the polyesteramide to facilitate extrusion blow molding. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include branching agent to facilitate extrusion blow molding.
Allowable Subject Matter
Claims 2-4, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the instant claims do not claim 1,4-cyclohexanedimethanol as a diol, it is noted that the instant claims recite a diol which is (C3-8)cycloalkyl diol and 1,4-cyclohexanedimethanol is a C6 cycloalkyl diol and reads on (C3-8)cycloalkyl diol. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763